Conviction is for violation of the Pure Foods Act; punishment assessed is a fine of $5.00. *Page 484 
The prosecution in the instant case arose in the Justice Court, Precinct Number One, of Hardeman County, where appellant was convicted and assessed a fine of $5.00.
Apparently there was an appeal from this judgment and the cause was tried de novo in the county court of said County, where he was again assessed a fine of $5.00.
Under the law, the judgment of the county court became final and this court has no appellate jurisdiction of any case which originates in the justice court, where upon appeal to the county court, the fine imposed does not exceed $100.00. See Art. 53, C. C. P.; Harrison v. State, 128 Tex.Crim. Rep.; 79 S.W.2d , 1094; Alkek v. State, 113 Tex.Crim. Rep.; 22 S.W.2d , 454.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.